

Aflac Incorporated 1st Quarter 2005 Form 10-Q [q305.htm]



EXHIBIT 10.1

FIRST AMENDMENT TO THE
2004 AFLAC INCORPORATED
LONG-TERM INCENTIVE PLAN

     Section 4(b) of the 2004 AFLAC Incorporated Long-Term Incentive Plan is
hereby amended to read in its entirety as follows, effective as of May 2, 2005:

The Committee may, in its sole discretion, without amendment to the Plan, in the
event of a Participant's death, Disability or retirement, (i) relax or waive any
service-based or (except in the case of retirement) performance-based condition
to the exercise of any Option or Stock Appreciation Right granted to the
Participant, waive or amend the operation of Plan provisions respecting exercise
after termination of employment or otherwise adjust any of the terms of such
Option or Stock Appreciation Right, and (ii) relax or waive any service-based or
(except in the case of retirement) performance-based condition to the vesting of
any Restricted Stock or Restricted Stock Unit granted to the Participant or
otherwise adjust any of the terms applicable to any such Award.

 

By:

  /s/ Joey M. Loudermilk









Name:

Joey M. Loudermilk



Title:

Executive Vice President, Corporate Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXH 10.1-1